19-11845-shl       Doc 125      Filed 10/27/20 Entered 10/27/20 12:29:09            Main Document
                                             Pg 1 of 2



Frederick D. Hyman (NY 2553832)
1540 Broadway
New York, New York 10036
Telephone: (212) 692-1000
RHyman@duanemorris.com

-and-

Jarret P. Hitchings (admitted pro hac vice)
222 Delaware Avenue, Ste. 1600
Wilmington, Delaware 19801
Telephone: (302) 657-4952
JPHitchings@duanemorris.com


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                                      Chapter 15

 BSG RESOURCES LIMITED (in administration),                  Case No. 19-11845 (SHL)

           Debtor in a Foreign Proceeding.


                      NOTICE OF WITHDRAWAL OF APPEARANCE
                   AND REQUEST FOR REMOVAL FROM SERVICE LIST

          PLEASE TAKE NOTICE that the undersigned attorneys appeared as counsel for Willia m

Callewaert and Malcolm Cohen in their former capacities as Joint Administrators and Foreign

Representatives for the Debtor BSG Resources Limited (in administration), and hereby withdraw

their respective appearances.

          PLEASE TAKE FURTHER NOTICE that Duane Morris LLP thereby seek the removal

of the undersigned from: (a) all service lists, and (b) the electronic noticing for the above-captioned

bankruptcy case.



Dated: October 27, 2020
       New York, New York
19-11845-shl   Doc 125   Filed 10/27/20 Entered 10/27/20 12:29:09    Main Document
                                      Pg 2 of 2




                                            DUANE MORRIS LLP

                                            /s/ Frederick D. Hyman
                                            Frederick D. Hyman (NY 2553832)
                                            1540 Broadway
                                            New York, New York 10036
                                            Telephone: (212) 692-1000
                                            RHyman@duanemorris.com

                                            -and-

                                            Jarret P. Hitchings (DE 5564)
                                            222 Delaware Avenue, Ste. 1600
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 657-4952
                                            JPHitchings@duanemorris.com

                                            -and-

                                            Michael R. Lastowski (NY 4214847)
                                            1540 Broadway
                                            New York, New York 10036
                                            Telephone: (212) 692-1000
                                            mlastowski@duanemorris.com




                                        2
